EXHIBIT 10.2

Grant No.                     

     
 
  o Participant’s Copy
o Company’s Copy

Arbitron Inc.
2008 Equity Compensation Plan
Performance-Based Restricted Stock Unit Agreement
To                     :
     Arbitron Inc. (the “Company”) has granted you (the “Grant”) restricted
stock units (“RSUs”) as set forth on Exhibit A to this Agreement (the “RSUs”)
under its 2008 Equity Compensation Plan (the “Plan”), subject to the Vesting
Schedule and requirements specified on Exhibit A.
     The Grant is subject in all respects to the applicable provisions of the
Plan. This Agreement does not cover all of the rules that apply to the Grant
under the Plan, and the Plan defines any capitalized terms in this Agreement
that this Agreement does not define.
     In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

     
Vesting Schedule
  The Grant becomes nonforfeitable (“Vested”) as to some or all of the RSUs only
as provided on Exhibit A.
 
   
Distribution Dates
  You will receive a distribution of shares (the “Shares”) of Company common
stock (“Common Stock”) equivalent to your Vested RSUs as soon as practicable
following the dates on which you become Vested (the “Distribution Dates”) as
provided in Exhibit A, subject to any overriding provisions in the Plan.
 
   
Limited Status
  You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to the Shares, unless and until the Shares have
been issued to you on the Distribution Date(s). You will, however, receive
dividend equivalents (“Dividend Equivalent Rights”) with respect to the Vested
RSUs, measured using the Shares they represent, with the amounts convertible
into full or fractional additional Vested RSUs based on dividing the Dividend
Equivalent Rights by the Fair Market Value (as defined in the Plan) as of the
date of dividend distribution and holding the resulting additional Vested RSUs
for distribution as provided for the RSUs with respect to which they were
issued.
 
   
Voting
  RSUs cannot be voted. You may not vote the Shares unless and until the Shares
are distributed to you.
 
   
Transfer
Restrictions
  You may not sell, assign, pledge, encumber, or otherwise transfer any interest
(“Transfer”) in the Shares until the Shares are distributed to you.

 



--------------------------------------------------------------------------------



 



     
and
Forfeiture
  Any attempted Transfer that precedes the Distribution Date for such Shares is
invalid.
 
   
 
  Unless the Administrator determines otherwise at any time or Exhibit A
provides otherwise, if your service with the Company terminates for any reason
before all of your RSUs are Vested, then you will forfeit such unvested RSUs
(and the Shares to which they relate) to the extent that such RSUs do not
otherwise vest as a result of the termination. The forfeited RSUs will then
immediately revert to the Company. You will receive no payment for RSUs that you
forfeit.
 
   
 
  Your receipt of and retaining the RSUs and any Common Stock issued thereunder
are also subject to your compliance with the restrictive covenants set out in
Exhibit B to this award.
 
   
Additional
Conditions
  The Company may postpone issuing and delivering any Shares for so long as the
Company determines to be advisable to satisfy the following:
to Receipt
   

     
 
  its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;
 
   
 
  its receiving proof it considers satisfactory that a person or entity seeking
to receive the Shares after your death is entitled to do so;
 
   
 
  your complying with any requests for representations under the Grant and the
Plan; and
 
   
 
  its or your complying with any federal, state, or local tax withholding
obligations.

     
Taxes and Withholding
  The RSUs provide tax deferral, meaning that they are not taxable to you until
you actually receive Shares on or around each Distribution Date. You will then
owe taxes at ordinary income tax rates as of each Distribution Date at the
Shares’ value.
 
   
 
  The Company is required to withhold (in cash from salary or other amounts owed
you) the applicable percentage of the value of the Shares on the Distribution
Date, regardless of whether you sell them. If the Company does not choose to do
so, you agree to arrange for payment of the withholding taxes and/or confirm
that the Company is arranging for appropriate withholding.
 
   
Additional
Representations
from You
  If you receive Shares at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Act that covers
issuances of Shares to you, you must comply with the following before the
Company will release the Shares to you. You must:

- 2 -



--------------------------------------------------------------------------------



 



     
 
  represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and
 
   
 
  agree that you will not sell, transfer, or otherwise dispose of the Shares
unless:

     
 
  a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or
 
   
 
  the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.

     
Additional
Restriction
  You will not receive the Shares if issuing the Shares would violate any
applicable federal or state securities laws or other laws or regulations.
 
   
No Effect on
Employment
or Other
Relationship
  Nothing in this Agreement restricts the Company’s rights or those of any of
its affiliates to terminate your employment or other relationship at any time,
with or without cause. The termination of your relationship, whether by the
Company or any of its affiliates or otherwise, and regardless of the reason for
such termination, has the consequences provided for under the Plan and any
applicable employment or severance agreement or plan.
 
   
No Effect on
Running Business
  You understand and agree that the existence of the RSU will not affect in any
way the right or power of the Company or its stockholders to make or authorize
any adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.
 
   
Section 409A
  This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code and must be construed consistently with that section.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Vested portion is increased in connection with your “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to death, and if (x) you are then a “specified employee” within the meaning
of Section 409A at the time of such separation from service (as determined by
the Company, by which determination you agree you are bound) and

- 3 -



--------------------------------------------------------------------------------



 



     
 
  (y) the payment under such accelerated RSUs will result in the imposition of
additional tax under Section 409A if paid to you within the six month period
following your separation from service, then the payment under such accelerated
RSUs will not be made until the earlier of (i) the date six months and one day
following the date of your separation from service or (ii) the 10th day after
your date of death, and will be paid within 10 days thereafter. Neither the
Company nor you shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A. In any event, the Company makes no representations or
warranty and shall have no liability to you or any other person, if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.
 
   
Unsecured
Creditor
  This Agreement creates a contractual obligation on the part of the Company to
make payment under the RSUs credited to your account at the time provided for in
this Agreement. Neither you nor any other party claiming an interest in deferred
compensation hereunder shall have any interest whatsoever in any specific assets
of the Company. Your right to receive payments hereunder is that of an unsecured
general creditor of Company.
 
   
Additional
Restrictions
  Any acceleration, vesting, or extension under this Grant is subject, as
applicable, to the 280G provisions in Exhibit C hereto and to compliance with
any requirement that otherwise applies to you to provide a release of claims.
 
   
Governing Law
  The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
 
   
Notices
  Any notice you give to the Company must follow the procedures then in effect.
If no other procedures apply, you must send your notice in writing by hand or by
mail to the office of the Company’s Secretary. If mailed, you should address it
to the Company’s Secretary at the Company’s then corporate headquarters, unless
the Company directs participants to send notices to another corporate department
or to a third party administrator or specifies another method of transmitting
notice. The Company and the Administrator will address any notices to you at
your office or home address as reflected on the Company’s personnel or other
business records. You and the Company may change the address for notice by like
notice to the other, and the Company can also change the address for notice by
general announcements to participants.

- 4 -



--------------------------------------------------------------------------------



 



     
Plan Governs
  Wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan will control.

            Arbitron Inc.
    Date:                        By:                        

- 5 -



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     I acknowledge I received a copy of the Plan. I represent that I have read
and am familiar with the Plan’s terms. I accept the Grant subject to all of the
terms and provisions of this Agreement and of the Plan under which the Grant is
made, as the Plan may be amended in accordance with its terms. I agree to accept
as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Grant.

             
Date:
                                   
 
      Name:    
 
           

     No one may sell, transfer, or distribute the securities covered by the
Grant without an effective registration statement relating thereto or an opinion
of counsel satisfactory to the Company or other information and representations
satisfactory to the Company that such registration is not required.

-6-



--------------------------------------------------------------------------------



 



Grant No.                     
Arbitron Inc.
2008 Equity Compensation Plan
Performance-Based Restricted Stock Unit
Exhibit A
Recipient Information:
Name:                                                                       
Signature: X                                                             
Grant Information:

             
RSUs:
      Date of Grant:    
 
           

              Vesting Schedule        
 
           
 
  Performance Condition       The Grant will expire without Vesting if the
one-year performance goal (the “Performance Goal”) is not satisfied by the first
anniversary of the Date of Grant. The Compensation Committee will have the full
and sole discretion to determine whether the Company has met the Performance
Goal and how each of its components is calculated. The Performance Goal is
specified on Schedule I to this Exhibit A.
 
           
 
  Service Condition       If the Performance Goal is met, the Grant will become
Vested as to one-fourth of the RSUs on each of the four one year anniversaries
of the Date of Grant (each a “Vesting Date”), assuming you remain a service
provider to the Company through those dates.
 
            Grant Expiration Rules   Except as otherwise provided in an
employment, retention, or other individual agreement covering you, you will
forfeit any unvested portions of the Grant immediately when you cease to be
employed by (or a member of the Board of) the Company for reasons other than
death or Disability or Retirement. If your employment ends for death or
Disability, you will become fully Vested at that date. If your employment ends
on your Retirement, you will continue to Vest in the Grant as though you had
remained employed and subject to achievement of the Performance Goal.
 
           
 
  Definitions       “Cause” will have the meaning set forth in any employment or
other agreement or policy applicable to you or, if no

-7-



--------------------------------------------------------------------------------



 



             
 
          such agreement or policy exists, will mean (i) dishonesty, fraud,
misrepresentation, theft, embezzlement or injury or attempted injury, in each
case related to the Company or any Subsidiary, (ii) any unlawful or criminal
activity of a serious nature, (iii) any breach of duty, habitual neglect of duty
or unreasonable job performance, or (iv) any material breach of any employment,
service, confidentiality or noncompete agreement entered into with the Company
or any Subsidiary.
 
           
 
          “Disability” means your disability such as would entitle you to
receive disability income benefits pursuant to the long-term disability plan of
the Company or Subsidiary then covering you or, if no such plan exists or is
applicable to you, your permanent and total disability within the meaning of
Section 22(e)(3) of the Code; provided, however, that the disability must also
comply with the requirements of Treas. Reg. § 1.409A-3(i)(4).
 
           
 
          “Retirement” means the termination (other than for Cause or by reason
of death or Disability) of your employment or other service on or after the date
on which you have attained the age of 55 and have completed 10 years of
continuous service to the Company or any Subsidiary (such period of service to
be determined in accordance with the retirement/pension plan or practice of the
Company or Subsidiary then covering you, provided that if you are not covered by
any such plan or practice, you will be deemed to be covered by the Company’s
plan or practice for purposes of this determination).
 
                Change in Control   If a Change in Control Event (as defined in
the Plan) occurs before the final Distribution Date and the Change in Control
Event also would be an event described in Treas. Reg. Section 1.409A-3(i)(5),
any unvested RSUs you then hold will Vest as provided in this paragraph. A
Change in Control Event that does not comport with that regulation will not
cause full Vesting unless otherwise permitted by Section 409A. Subject to the
foregoing rules, if a Change in Control Event occurs and the RSU is not assumed
or replaced, it shall immediately become fully Vested. Also subject to the
foregoing rules, if the RSU is assumed or replaced, Vesting fully accelerates
if, within 24 months following the closing of the Change in Control Event, the
Company terminates your employment without Cause or, if your employment or other
individual agreement provides for resignation for “Good Reason,” you resign for
Good Reason during the same period.
 
                    If a Change in Control Event occurs before the first
anniversary of the Date of Grant, the Performance Goal will be deemed to have
been met.

-8-



--------------------------------------------------------------------------------



 



              Distribution Dates   The Distribution Date for Shares will be the
date the Company selects within 90 days following each applicable Vesting Date.

-9-